Name: 2004/15/EC: Council Decision of 22 December 2003 amending point 1.2 of Part II of the Common Consular Instructions and drawing up a new Annex thereto
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  international law
 Date Published: 2004-01-09

 Avis juridique important|32004D00152004/15/EC: Council Decision of 22 December 2003 amending point 1.2 of Part II of the Common Consular Instructions and drawing up a new Annex thereto Official Journal L 005 , 09/01/2004 P. 0076 - 0077Council Decisionof 22 December 2003amending point 1.2 of Part II of the Common Consular Instructions and drawing up a new Annex thereto(2004/15/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications(1),Having regard to the initiative of the French Republic,Whereas:(1) The possibility of a Member State being represented by another Member State in a third country, as provided for in point 1.2 of Part II of the Common Consular Instructions (CCI), is currently confined to situations where the Member State asking to be represented has no representation in that third country.(2) Owing to the large increase in applications for entry visas into the Schengen area there is now a need, with regard to the issuing of uniform visas in third countries, for synergy in the means deployed by the Member States and for coordination and rationalisation of the location of services whose task it is to examine visa applications. It would thus appear necessary to provide for the possibility of a Member State to be represented in a third country by another Member State even when it already has representation in that third country, subject to fair distribution between the Member States.(3) It is appropriate moreover, for reasons of transparency, to draw up a new Annex to these CCI, concerning a table of representations for issuing uniform visas.(4) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision, and is not bound by it or subject to its application. As this Decision builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether or not it will transpose it in into its national law.(5) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(2), which fall within the area referred to in Article 1, point A of Council Decision 1999/437/EC on certain arrangements for the application of that Agreement(3).(6) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis(4). The United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application.(7) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis(5). Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application.(8) This Decision constitutes an act building upon the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession,HAS ADOPTED THIS DECISION:Article 1Point 1.2 of Part II of the Common Consular Instructions shall be amended as follows:1. Points (a) to (d) shall be replaced by the following:"(a) If the State responsible has no diplomatic mission or consular post in a given State, the uniform visa may be issued by the mission or post of the State representing the State responsible. The visa is issued on behalf of the State that is being represented, subject to its prior authorisation, and where necessary, to consultation between the central authorities. If one of the Benelux States has a diplomatic mission or consular post, it shall in principle automatically represent the other Benelux States, unless the Benelux State concerned is in practice unable to represent the other Benelux States, in which case the latter may call upon another partner State to represent them on visa matters in the third country in question.(b) Even if a State has a diplomatic mission or consular post in a third country, it may ask another State having a consular post in that third country to represent it. The uniform visa is issued on behalf of the State that is being represented, subject to its prior authorisation, and where necessary, to consultation between the central authorities.(c) When uniform visas are issued pursuant to (a) and (b), the form of representation shall be agreed between the State or States being represented and the State representing that or those State(s), and shall specify:- the duration of such representation and the conditions for its termination;- and, for the application of point (b), the arrangements for implementing such representation, including the conditions governing the provision of premises by the representing State or the provision of staff by the representing State and the State being represented, and the possible financial contribution of the State being represented to the costs involved in issuing visas incurred by the representing State.(d) When uniform visas are issued pursuant to (a) and (b), the representation shall be reflected in the table of representation for the issuing of uniform visas set out in Annex 18."2. In point (e), the words "in non-member countries in which not all Schengen States are represented" shall be replaced by "in the event of representation pursuant to (a) and (b)."3. The last indent of point (e) shall be replaced by the following:"- at local level, diplomatic missions or consular posts shall, in the framework of local consular cooperation, ensure that appropriate information on the responsibilities arising from the use of representation pursuant to (a) and (b) is made available to visa applicants."Article 2An Annex, numbered 18 and entitled "Table of representations for issuing uniform visas", shall be added to the CCI. This Annex shall be drawn up and updated on the basis of information communicated to the General Secretariat of the Council pursuant to the procedure referred to in Article 2 of Regulation (EC) No 789/2001 for amendments to the manual concerning the issuance of Schengen visas in third States in which not all the Schengen States are represented and shall replace the manual.Article 3This Decision shall apply as from the date of its publication in the Official Journal of the European Union.Article 4This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 116, 26.4.2001, p. 2.(2) OJ L 176, 10.7.1999, p. 36.(3) OJ L 176, 10.7.1999, p. 31.(4) OJ L 131, 1.6.2000, p. 43.(5) OJ L 64, 7.3.2002, p. 20.